DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 directed to claims 1, 4-7, 9-10, 12 and 26-39 in the reply filed on 03/07/2022 is acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 26 and 33 each disclose a series of instructions which are executed by a computer to perform steps dynamically in a loop during the operation of an electric submersible pump (ESP) motor and associated variable speed drive (VSD) (step 200, Figure 2). These steps are performed in a specific order as detailed below: obtaining a measurement of at least one pump performance variable and a motor current for a first period of time to establish a first data set (step 210); making a first adjustment to a voltage output from the VSD to the ESP motor, the first adjustment having a first adjustment type, wherein the first adjustment type is one of increasing or decreasing the voltage output (step 220); sensing the at least one pump performance variable and the motor current for a second period of time, after the first adjustment, to establish a second data set (step 230, 240); differencing the first data set with the second data set to determine a change in the motor current from the first data set to the second data set (step 250); and making a second adjustment to the voltage output from the VSD to the ESP motor in response to the change in motor current and a change in the at least one pump performance variable, the second adjustment (step 260) comprising one of: an adjustment of the first adjustment type if the change in current is a drop and the at least one pump performance variable in the second data set is maintained between an upper threshold and a lower threshold; an adjustment opposite the first adjustment type if one of: the change in current is a rise and the at least one pump performance variable in the second data set is maintained between the upper threshold and the lower threshold;or if the change in current is a drop and the at least one pump performance variable in the second data set deviates one of above the upper threshold or below the lower threshold.
Several prior art references disclose an ESP driven by a VSD. Examples of such systems include US 9,998,054, US 2017/0363088, WO 2017/160290, US 2017/0138159 and US 2016/0215769. However none of these references detail all the software algorithm steps mentioned above, especially in the claimed sequence. 
For instance, Hoyte et al. (US 2017/0138159) discloses an ESP system (100) comprising a motor (110) driven by a VSD (120). In Figure 5, Hoyte further discloses a motor control process comprises a series of software implemented steps to control the operation of the motor based on monitored motor performance. Hoyte further details adjusting motor voltage based on desired reference currents (see paragraph [0021]). However, there is no specific mention of adjusting motor performance based on the aforementioned claimed steps. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, independent claims 1, 26 and 33 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant ESP systems and motor control schemes in said systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746